                   1   Jay T. Jambeck (SBN # 226018)
                       jjambeck@leighlawgroup.com
                   2   Damien B. Troutman (SBN # 286616)
                       dtroutman@leighlawgroup.com
                   3   LEIGH LAW GROUP, P.C.
                       870 Market Street., Suite 1157
                   4   San Francisco, CA 94102
                       Office: (415) 399-9155
                   5   Fax: (415) 795-3733
                   6   Attorneys for Plaintiff
                       ISAIAH BROWN
                   7
                       SPINELLI, DONALD & NOTT
                   8   A Professional Corporation
                       Domenic D. Spinelli, SBN: 131192
                   9   Evan M. McLean, SBN: 309756
                       601 University Avenue, Suite 225
              10       Sacramento, CA 95825
                       Telephone: (916) 448-7888
              11       Facsimile: (916) 448-6888
                       Email: domenics@sdnlaw.com
              12
                       Attorneys for Defendant
              13       Elk Grove Unified School District
              14
                                                     IN THE UNITED STATES DISTRICT COURT
              15
                                            IN AND FOR THE EASTERN DISTRICT OF CALIFORNIA
              16

              17       ISAIAH BROWN,                                           Case No.: 2:17-CV-00396-KJM-DB
              18                        Plaintiff,                             STIPULATION AND ORDER FOR
                                                                               EXTENSION OF TIME TO FILE
              19           vs.                                                 DEFENDANT’S MOTION FOR
                                                                               SUMMARY JUDGMENT
              20       ELK GROVE UNIFIED SCHOOL
                       DISTRICT,
              21
                                  Defendants.
              22       __________________________              _____/
              23

              24                 Plaintiff Isaiah Brown and Defendant Elk Grove Unified School District HEREBY
              25       STIPULATE AND AGREE to extend the time to hear dispositive motions by 28 days to October 4,
              26       2019.
              27                 The current deadline to hear dispositive motions is September 6, 2019.
              28                 Defendant submitted a request to seal materials to be submitted in support of their Motion
SPINELLI, DONALD
     & NOTT                                                                1
                           STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO FILE DEFENDANT’S MOTION FOR
                                                            SUMMARY JUDGMENT
                   1   for Summary Judgment on August 5, 2019, after Plaintiff indicated in response to efforts to confer

                   2   on the matter of sealing their preference to have the record sealed.

                   3           The Court denied Defendant’s Request to Seal, noting Plaintiff is to submit the request.

                   4           The ruling on the Request to Seal noted the Court’s willingness to entertain a stipulated

                   5   request to extend the filing deadline regarding the Motion for Summary Judgment to allow for

                   6   exhaustion of the sealing question.

                   7           Defendant’s Motion for Summary Judgment will be scheduled for hearing on October 4,

                   8   2019.

                   9           This stipulation will extend the deadline to file the Motion for Summary Judgment to

              10       September 6, 2019, to accommodate a Request to Seal and/or Redact by Plaintiff regarding those

              11       materials submitted in support of the Motion for Summary Judgment that Plaintiff desires to have

              12       sealed or redacted.

              13

              14       Dated: August 9, 2019                         LEIGH LAW GROUP, P.C.

              15

              16                                                     By: /s/ Damien Troutman (as authorized on 8/9/2019)
              17                                                             JAY T. JAMBECK
                                                                             DAMIEN TROUTMAN
              18                                                             Attorneys for Plaintiff
                                                                             Isaiah Brown
              19

              20
                       Dated: August 9, 2019                         SPINELLI, DONALD & NOTT
              21

              22

              23
                                                                     By: /s/ Domenic D. Spinelli__________
              24                                                             DOMENIC D. SPINELLI
                                                                             EVAN M. McLEAN
              25                                                             Attorneys for Defendant,
              26                                                             Elk Grove Unified School District

              27

              28
SPINELLI, DONALD
     & NOTT                                                               2
                           STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO FILE DEFENDANT’S MOTION FOR
                                                            SUMMARY JUDGMENT
                   1                                                ORDER

                   2          Pursuant to the parties’ stipulation and good cause showing:

                   3          1.     The current September 6, 2019 deadline to hear dispositive motions in this matter is

                   4   extended 28 days to October 4, 2019.

                   5   DATED: August 13, 2019.
                   6

                   7
                                                                            UNITED STATES DISTRICT JUDGE
                   8

                   9

              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26

              27

              28
SPINELLI, DONALD
     & NOTT                                                             3
                           STIPULATION AND [PROPOSED] ORDER FOR EXTENSION OF TIME TO FILE DEFENDANT’S MOTION FOR
                                                            SUMMARY JUDGMENT
